DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5-18, and 20, prior art fails to explicitly disclose or suggest an electronic knife holder, the electronic knife holder comprising: a microprocessor; a base member having a first exterior surface that contains multiple slots, each of the multiple slots defining an interior space of the base member and configured to receive a knife blade; a lock that, when placed in a locked state, locks one or more knives placed in one or more of the multiple slots, the lock preventing the one or more knives from being removed from the base member; and sensors proximate to the multiple slots, at least one sensor of the sensors is disposed in the first exterior surface of the base member, the sensors configured to detect if a knife is present in one or more of the multiple slots, wherein the sensors are electronically coupled to the microprocessor.
Regarding claim 4, prior art fails to explicitly disclose or suggest an electronic knife holder comprising a microprocessor, a base member having a first exterior surface that contains multiple slots, each of the multiple slots defining an interior space of the base member and configured to receive a knife blade; a lock that, when placed in a locked state, locks one or more knives placed in one or more of the multiple slots, the lock preventing the one or more knives from being removed from the base member; and sensors proximate to the multiple slots, the sensors configured to detect if a knife is present in one or more of the multiple slots, wherein the sensors are electronically coupled to the microprocessor, wherein: the base member comprises an interior channel that passes through at least a subset of the multiple slots; and the lock comprises: a bolt; and an actuator that is configured to move the bolt through the interior channel to lock or unlock one or more knives placed in the subset of the multiple slots.
Regarding claims 19, prior art fails to explicitly disclose or suggest an electronic knife holder comprising a microprocessor, a base member having a first exterior surface that contains multiple slots, each of the multiple slots defining an interior space of the base member and configured to receive a knife blade; a lock that, when placed in a locked state, locks one or more knives placed in one or more of the multiple slots, the lock preventing the one or more knives from being removed from the base member; and sensors proximate to the multiple slots, the sensors configured to detect if a knife is present in one or more of the multiple slots, wherein the sensors are electronically coupled to the microprocessor, wherein the microprocessor is configured to: receive first sensor data; determine that a knife is present in one of the multiple slots of the electronic knife holder in response to the first sensor data; receive second sensor data; determine that the knife is dull in response to the second sensor data; actuate a lock that locks the knife into the electronic knife holder; and send a notification indicating at least one of that the knife is dull or that the knife has been locked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        June 18, 2022